Citation Nr: 1438844	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus, to include as secondary to service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Evidence received since the Board's March 2008 decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for right ear hearing loss.

2.  Evidence received since the Board's August 2007 decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for tinnitus.

3.  The Veteran's current right ear hearing loss is not related to his military service.

4.  The Veteran's tinnitus is not related to his military service or his service-connected left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4.  The criteria for service connection for tinnitus, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's May 2009 letter advised the Veteran of both the criteria to reopen his claims and the criteria for establishing his underlying claims of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded audiological examinations in July 2004, September 2007, April 2009, May 2010, and February 2012.  The VA examiners who conducted the July 2004 and September 2007 hearing evaluations reviewed the claims file and examined the Veteran.  Thereafter, they provided opinions, along with supporting rationale, addressing whether the Veteran's current right ear hearing loss was related to his military service.  Likewise, the VA examiner who conducted the May 2010 and February 2012 hearing evaluations provided well-supported opinions regarding the relationship between the Veteran's current tinnitus and both his military service and his service-connected left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Law and Regulations

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

A.  Claims to Reopen  

In July 2004, the RO issued a rating decision that denied service connection for right ear hearing loss and tinnitus.  The Veteran filed a timely appeal to the Board.  In August 2007, the Board denied the Veteran's claim for entitlement to service connection tinnitus and remanded the issue of entitlement to service connection for right ear hearing loss.  Upon completion of the actions directed in the remand order, the case was returned to the Board.  In March 2008, the Board denied the claim for entitlement to service connection for right ear hearing loss.  The Board's decisions on these issues are final.  38 U.S.C.A. § 7104.

In April 2009, the Veteran filed to reopen his claims of service connection for right ear hearing loss and tinnitus.  In support of his request, the Veteran submitted a medical opinion from his private physician, J.B., M.D, who opined that the Veteran's hearing loss and tinnitus resulted from his noise exposure during military service. 

The Board must review all of the evidence submitted since the last final action to determine whether the Veteran's claim for service connection should be reopened.  See Evans, 9 Vet. App. at 282-83; see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The Board finds that the medical opinion from Dr. B. constitutes new and material evidence, and as such, the Veteran's claims seeking service connection for right ear hearing loss and tinnitus are reopened.  

B.  Service Connection for Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss which he attributes to in-service noise exposure while working on jet engines in the Air Force.  Historically, the Veteran served on active duty in the Air Force from January 1966 to May 1969.  His report of separation, Form DD 214, listed his in-service specialty as fuel specialist supervisor.  

The Veteran's service treatment records, including multiple audiograms performed in March 1968 and June 1968, revealed normal hearing acuity in the right ear during military service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating a degree of hearing loss).  His April 1969 separation examination also demonstrated normal hearing acuity in the right ear.  Id. 

In September 1969, the Veteran submitted a statement claiming that he underwent frequent in-service ear tests and that he lost 40 percent of his hearing as a result of military acoustic trauma.  

In January 1970, the Veteran underwent a special VA Ear, Nose and Throat examination.  During the examination, he reported that he had been exposed to significant acoustic trauma while working with jet engines.  He denied any hearing problems prior to service.  A physical examination revealed clinically normal ears.  The report noted that the Veteran would be scheduled for an audiological examination.  It also listed a diagnosis of defective bilateral hearing.

A March 1970 VA audiology examination, performed approximately 11 months after his separation from military service, confirmed defective left ear hearing for VA purposes, but continued to show normal right ear hearing acuity.  38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  Specifically, the audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
10
LEFT
5
5
5
/
50

Based on these results, the RO granted service connection for defective hearing in the left ear in its May 1970 rating decision. 

A July 1997 letter from Dr. B. noted that the Veteran had a "history of cerumen impactions and significant conductive hearing losses associated with the same."  The letter also noted that the Veteran had been seen intermittently for cleansing.

An April 2004 treatment letter from Dr. B. noted that the Veteran had a significant history of in-service noise exposure.  It also noted that he had a history difficulty hearing, as well as cerumen impactions which were removed.

In July 2004, the Veteran underwent a VA audiological evaluation to determine whether he had right ear hearing loss.  An audiological evaluation revealed speech recognition ability of 94 percent in the right ear and pure tone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
45

The VA examiner provided the diagnosis of high-frequency sensorineural hearing loss that was "moderate" in the right ear.  Based upon examination of the Veteran and a review of his claims file, the VA examiner opined that it was "less likely than not" that the Veteran's hearing loss in the right ear was caused by military noise exposure.  In support of this opinion, the examiner noted that the Veteran's March 1970 hearing test did not reveal hearing loss in the right ear.  

In September 2007, the Veteran was given another VA audiological evaluation for right ear hearing loss.  The Veteran reported that he served in the Air Force from 1966 to 1969 and refueled aircraft on the flight line.  He indicated that ear protection had been available at times.  An audiological evaluation revealed a speech recognition ability of 96 percent in the right ear and pure tone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
50

After reviewing the Veteran's service medical records, including all in-service hearing tests and the March 1970 audiological examination, the VA examiner diagnosed "normal hearing [at] 250-2000 Hertz sloping to a moderate high frequency sensorineural loss for the right ear."  The VA examiner opined that, absent any in-service evidence of acoustic damage, it was "not as least as likely as not that the [V]eteran's hearing loss in his right ear was related to his military service."

A February 2010 treatment letter from Dr. B noted that the Veteran has had tinnitus for years associated with high frequency neurosensory hearing loss.  Dr. B. then stated that the Veteran had significant noise exposure in Vietnam "which is the likely original cause for this problem."

In light of Dr. B.'s statements, the RO requested a supplemental VA medical opinion in July 2010.  After reviewing the claims file, including Dr. B.'s statements, the VA examiner opined that, regardless of Dr. B.'s opinion on the origin of the Veteran's hearing loss, "the claims file contains audiometric data which prove[s] the [V]eteran's right ear hearing was within normal limits throughout service."  The VA examiner further concluded that the Veteran's right ear hearing loss was not caused by or a result of his military service.

Based on a longitudinal review of the record, the Board concludes that service connection is not warranted for right ear hearing loss.  

The Veteran's service treatment records are silent as to any complaints or diagnoses of hearing loss.  His May 1969 separation examination noted that his ears were normal on physical examination and the audiometric examination conducted at that time showed normal hearing.  Hensley, 5 Vet. App. at 157.  Moreover, a March 1970 VA audiological evaluation, performed approximately 11 months after the Veteran's discharge from military service, showed normal right ear hearing acuity.  Id.  In fact, right ear hearing loss was not shown until 2004, nearly 35 years after the Veteran's separation from military service.  Id.; 38 C.F.R. § 3.385. 

The Board acknowledges that the Veteran can attest to factual matters of which he had first-hand knowledge, such as exposure to loud noise during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding are not competent evidence sufficient to establish causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the April 2004 and February 2010 medical statements from Dr. B., which linked the Veteran's current hearing loss to his in-service noise exposure.  However, it is unclear what, if any, records were considered by Dr. B. in rendering these opinions.  Significantly, it does not appear that Dr. B. was aware of the normal right ear audiological findings that were documented on the Veteran's separation examination, and again less than a year later.  Given the incomplete factual review, the Board finds the probative value of this evidence greatly outweighed by the April 2004 and September 2007 VA examination opinions discussed above.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The preponderance of the evidence is against the claim for service connection for right ear hearing loss.  As there is no doubt to be resolved, service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Service Connection for Tinnitus

The Veteran is seeking service connection for tinnitus, which he attributes to in-service noise exposure during active duty service.  Alternatively, he claims that his tinnitus was caused or aggravated by his service-connected left ear hearing loss.

The Veteran's service treatment records reveal no reports or diagnoses of tinnitus during his military service and audiogram reports from March 1968 and June 1968 note that he specifically denied experiencing tinnitus following exposure to loud noise.  In March 1970, the Veteran was given a post-service VA audiological examination.  During the examination, he denied experiencing any tinnitus or a history of ringing in the ears.  

The Veteran's post-service treatment records indicate that he did not complain or seek treatment for tinnitus until his July 2004 VA audiological examination.  During this examination, the Veteran reported bilateral tinnitus which began a few years prior.  Based on this statement, the examiner opined that the Veteran's tinnitus was "less likely than not" related to his military noise exposure.  The examiner reasoned that the onset of tinnitus a few years ago was "too long after [the Veteran's] service to have been caused by the military."  The examiner further indicated that the Veteran's tinnitus was less likely than not related to his service-connected left ear hearing loss.

In February 2010, the Veteran submitted a private medical opinion by Dr. B. supporting his claim.  Dr. B. opined that the Veteran "had tinnitus for years associated with high frequency sensorineural hearing loss [and] [h]e had significant noise exposure in Vietnam which is the likely original cause for this problem."  However, the opinion letter did not identify what records were reviewed in rendering this decision, and Dr. B. failed to provide any rationale for the opinion given.

In May 2010, the Veteran underwent another VA examination to determine whether his tinnitus was related to his military service or his service-connected left ear hearing loss.  The VA examiner reviewed the claims file and examined the Veteran.  When asked about the onset of his tinnitus, the Veteran indicated that it first manifested between five to ten years ago.  Based on the foregoing, the VA examiner found that onset of tinnitus 31 to 35 years after service made it "less likely than not" that his current tinnitus is related to military service.

In February 2012, the RO requested a supplemental medical opinion to determine whether the Veteran's tinnitus was related to his service-connected left ear hearing loss.  After reviewing the pertinent service and post-service medical records, the VA examiner opined that "the Veteran's claimed tinnitus is less likely than not secondary to or aggravated by his service-connected left ear hearing loss."  The examiner reasoned that "[a]lthough hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes."
 
Based upon a comprehensive review of the record, the Board concludes that service connection is not warranted for tinnitus, to include as secondary to service-connected left ear hearing loss.

The Veteran's service treatment records are completely silent as to any complaints of or treatment for tinnitus.  The first post-service complaint of tinnitus did not occur until his July 2004 VA audiological examination, nearly 35 years after the Veteran's discharge from service.  This period without any complaints or treatment is evidence that weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Moreover, despite the Veteran's current diagnosis of tinnitus, the evidence of record does not show that his condition is related to service.  The July 2004 VA examiner concluded that it was less likely than not that the Veteran's tinnitus was related to his military service.  In providing a rationale, the VA examiner stated that because the Veteran's tinnitus began only a few years ago, its manifestation were too remote in time from his military service to have been caused by any acoustic trauma he sustained during service.  This opinion was reaffirmed by another VA examiner in May 2010.  After reviewing the claims file and examining the Veteran, the May 2010 VA examiner provided a medically-sound opinion regarding the lack of an etiological relationship between the Veteran's current tinnitus and his military service.  Specifically, the VA examiner opined that it was "less likely than not" that the Veteran's tinnitus was related to his military service based on the Veteran's inability "to provide detailed information about the onset or possible precipitating factors related to his tinnitus."  Likewise, in February 2012, the RO obtained a supplemental medical opinion by the same VA examiner who conducted the May 2010 audiological evaluation.  The VA examiner found that the Veteran's reported onset of tinnitus 31 to 35 years after service supported earlier opinion that the Veteran's current tinnitus was "less likely than not" related to his military service.

Consideration has been given to the February 2010 statement from the Veteran's private physician, Dr. B., stating that the Veteran's tinnitus was likely caused by "significant noise exposure in Vietnam."  Dr. B. also linked the Veteran's tinnitus to his high-frequency sensorineural hearing loss.  However, Dr. B. failed to provide any specific examination findings or reviewed any of the service treatment records or VA records in rendering these opinions.  Moreover, Dr. B. did not offer any supporting rationale to support these conclusions.  Thus, the Board finds these opinions to be of little, if any, probative value.  

In contrast, the VA examiners reviewed the evidence of record, to include the Veteran's competent statements as to noise exposure in service, and stated that the Veteran's tinnitus was "less likely than not" related to his military service or secondary to or aggravated by his service-connected left ear hearing loss.  The Board finds this opinion to be well-supported by the evidence of record and most probative as to the relationship between the Veteran's current tinnitus and his military service or to his service-connected left ear hearing loss.  Based on the foregoing, the Board concludes that the Veteran's tinnitus was not caused or aggravated by his service-connected left ear hearing loss.

The Veteran's statement as to factual matters of which he had first-hand knowledge, such as ringing in his ears is competent evidence.  See Layno, 6 Vet. App. at 469.  Throughout his appeal, the Veteran has stated that he experiences constant ringing in his ears which sounds like "cicadas."  However, the Veteran has provided inconsistent statements regarding the onset of his tinnitus.  Although he claims that his tinnitus first manifested in service, during his July 2004 VA examination, the Veteran reported that his tinnitus "began a few years ago."  Likewise, during his September 2007 VA examination, he reported that he had "noticed it for at least five years."  When examined in May 2010, the Veteran reported to the VA examiner that he guessed it had been present "between five and ten years."  These statements are clearly contradictory regarding the timeframe of the Veteran's onset of tinnitus.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Moreover, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding are not competent evidence sufficient to establish causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for tinnitus.  As there is no doubt to be resolved, service connection for tinnitus, to include as secondary to left ear hearing loss, is not warranted.  Gilbert, 1 Vet. App. at 56.


ORDER

New and material evidence having been submitted, the claim for service connection for right ear hearing loss, is reopened.

New and material evidence having been submitted, the claim for service connection for tinnitus, to include as secondary to left ear hearing loss, is reopened.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus, to include as secondary to left ear hearing loss, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


